Rombauer, P. J.
The plaintiff recovered judgment against Fairley as administrator in the circuit court, from which Fairley took an appeal to this court September 6, 1888. In January, 1889, Fairley’s letters of administration were revoked, and in January, 1890, Ten Broek was appointed administrator de bonis non. No transcript of the record was ever filed in this court by the appellant. The plaintiff now produces such transcript and moves for an affirmance of the judgment.
The only cause shown by Ten Broek, administrator, why the judgment should not be affirmed, is that his predecessor Fairley converted the assets of the estate to his own use, and there are no means of the estate whatever wherewith he could have paid for a transcript.
This statement is not even accompanied by an affidavit. .
*53An administrator in this state may appeal without' bond, and the appeal of itself operates as a supersedeas. This fact furnishes another reason why he, above all others, should be held to a diligent prosecution of his appeal. The statement shows no good cause against the affirmance of the judgment.
Judgment affirmed.
All concur.